—Judgment unanimously modified on the law and as modified affirmed without costs and judgment granted in accordance with the following Memorandum: Petitioners challenge the real property assessment rolls of the Town of Penfield on the ground that the methods and practices employed by respondents in selecting their properties for reassessment violate the equal protection guarantees of the State and Federal Constitutions. Supreme Court properly determined that class action certification is inappropriate in this proceeding (see, Conklin v Town of Southampton, 141 AD2d 596) and that the petition fails to state a cause of action. Because petitioners sought judgment declaring the assessment roll invalid and unconstitutional, however, the court should not have dismissed the petition without making a declaration in favor of respondents (see, Maurizzio v Lumbermens Mut. Ins. Co., 73 NY2d 951, 954; Pyramid Co. v Chu, 177 AD2d 970; Henry St. Settlement v Town of Yorktown, 93 AD2d 855). We modify the judgment, therefore, by reinstating the petition and by granting judgment in favor of respondents declaring that the 1993-1994 assessment roll of the Town of Penfield is valid and constitutional. (Appeal from Judgment of Supreme Court, Monroe County, Siragusa, J.—Article 78.) Present—Green, J. P., Wesley, Callahan, Doerr and Boehm, JJ.